Citation Nr: 1616239	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure or asbestos exposure.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1962 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter was remanded for the Board in September 2015 for additional development.

The Veteran's May 2013 substantive appeal (VA Form 9) reflected his desire to participate in hearing before the Board.  The Veteran was scheduled for a hearing in August 2014; however, he did not appear and he has not shown good cause for his absence.  See the Veterans Appeals Control and Locator System (VACOLS).  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA electronic claims file.  Virtual VA contains documents that are duplicative of the evidence in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

When this issue was before the Board September 2015, it was remanded for development addressing the Veteran's claim that his heart disorder was caused by herbicide exposure in service.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

However, the Veteran also claims that he has a heart disorder due to exposure to asbestos while serving on the U.S.S. Yorktown.  See December 2011 Notice of Disagreement.  His service personnel records confirm his service onboard the U.S.S. Yorktown; his military occupational specialty was aircraft engine mechanic.  This MOS has probable exposure to asbestos.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c.  Service treatment records are negative for any diagnosis of heart disorder or symptoms.  Post-service treatment records note diagnoses of atrial fibrillation, atrial flutter, right bundle branch blockage, left ventricular hypertrophy, congestive heart failure, cardiomegaly and history of myocardial infarction.

There is no medical opinion of record addressing whether the Veteran has a heart disability related to asbestos exposure in service.  On remand, such an opinion from a VA physician should be obtained.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a medical opinion from a VA physician with the appropriate expertise to determine the etiology of any heart disorder present during the period of the appeal (since June 2011).  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  .  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not that any diagnosed heart disorder is etiologically related to his active military service, to include any asbestos exposure therein? 

4.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




